Title: To Thomas Jefferson from Daniel Morgan, [30 October 1780]
From: Morgan, Daniel
To: Jefferson, Thomas



[Twelve Mile Creek, S.C., 30 October 1780]

The Enemy are retreating toward Charles Town, they are at present in the Neighbourhood of the Congarees, and General Smallwood and myself at some distance in their rear, but our forces too small to attempt any thing offensive; the Enemy’s intentions seem to be destroy the provision in the Country, which I am afraid will render the operations of an extensive Army extremely difficult, if not impracticable for the want of provisions and Forage, supplies of which are at present attended with some share of distress to the Inhabitants.
